DETAILED ACTION
	Claims 1-12 are currently pending in the instant application.  Claims 1-6, 11, and 12 are rejected.  Claims 7-10 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species of example 3: 
    PNG
    media_image1.png
    241
    266
    media_image1.png
    Greyscale
which is DBCZ (see Figure 1 and page 8 of the specification) in the reply filed on 23 June 2022 is acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species does not appear allowable.  Therefore, the search and examination has not been extended.
Claims 1-6, 11 and 12 have been examined to the extent that they are readable on the elected embodiment, the elected species.  It has been determined that the entire scope claimed is not patentable.
Claim Objections
Claims 2, 3, and 5 are objected to because of the following informalities.  Claims 2, 3, and 5 have the incorrect article “a” before words that start with a vowel such as “a alkoxy”, “a alkyl”.  Appropriate correction is required.  It is suggested that each instance of “a alkyl” be changed to “an alkyl” and each instance of “a alkoxy” be changed to “an alkoxy”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cyclic compound wherein 
    PNG
    media_image2.png
    85
    272
    media_image2.png
    Greyscale
or the specific groups found in claim 2; 
    PNG
    media_image3.png
    54
    60
    media_image3.png
    Greyscale
is a radical of benzene or the specific groups found in claim 3; and 
    PNG
    media_image4.png
    63
    91
    media_image4.png
    Greyscale
is a radical of carbazole or the specific groups found in claim 5 does not reasonably provide enablement for the cyclic compound wherein 
    PNG
    media_image5.png
    68
    98
    media_image5.png
    Greyscale
is any derivative of fluorine; 
    PNG
    media_image3.png
    54
    60
    media_image3.png
    Greyscale
is any derivative of benzene; or 
    PNG
    media_image4.png
    63
    91
    media_image4.png
    Greyscale
is any derivative of carbazole.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Specifically, there is no definition in the instant specification as to what a derivative of carbazole, a derivative of fluorene, or a derivative of benzene is.  The only provided examples for these derivative are found in claims 2, 3, and 5.  There are only 3 compounds prepared in the examples and drawings, DBCZ, 2-BrDBCZ and 3-BrDBCZ.  However, the term "derivative" found in the claims is defined as a compound, usually organic obtained from another compound by a simple chemical process or an organic compound containing a structural radical similar to that from which it is derived.  Therefore, the term "derivative" found in the claims renders the claims not enabled as it is unclear what derivatization is allowed.  Can carbazole be derivatized to fluorene?  How many benzene rings can be in a derivative of benzene?  Applicant has not provided how to make any compound that can include an organic compound obtained from another compound or containing a structural radical similar to that from which it is derived, nor has the specification provided how to determine what is considered similar or a derivative.  It is suggested to overcome this rejection, applicant amend the claims to delete all instances of the term "derivative" from the claims and limit the claims to only the supported definitions of claims 2, 3, and 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11 and 12 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Registry No. 2545619-50-7 (04 Dec 2020) which is:

    PNG
    media_image6.png
    397
    499
    media_image6.png
    Greyscale
.  This compound corresponds to applicants elected species DBCZ: 
    PNG
    media_image1.png
    241
    266
    media_image1.png
    Greyscale
.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					29 July 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600